                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

JOHNNY WEBBER, and                            )
DEBORA WEBBER,                                )
                                              )
                        Plaintiffs,           )
                                              )
v.                                            ) No. 1:16-cv-01169-JRS-DLP
                                              )
ROGER BUTNER,                                 )
                                              )
                        Defendant.            )


                                       ORDER

     Plaintiff Johnny Webber was seriously injured while cutting down a tree on De-

 fendant Roger Butner’s property. Johnny and his wife Debora filed this suit in state

 court, and Defendant Butner subsequently removed it to this court, invoking the

 Court’s diversity jurisdiction. (ECF No. 1.) Following the initial pretrial conference

 in June 2016, the deadline for non-expert witness discovery and discovery relating to

 liability was set for March 11, 2017, and the deadline for expert witness discovery

 and discovery relating to damages was set for September 11, 2017. (ECF No. 10, ECF

 No. 11.) In July 2018, the case was tried to a jury who apportioned 51% of fault to

 Plaintiffs—barring them from recovery under the applicable Indiana tort law. (ECF

 No. 90.) Judgment was entered for Defendant. Plaintiffs appealed, challenging the

 admission of evidence that Johnny Webber was not wearing a hardhat and the in-

 struction to the jury about that evidence.      The Seventh Circuit held that the
admission of this evidence was an error, as was the instruction about considering the

evidence, and remanded the case for a new trial. (ECF No. 106.)

   Following remand, this Court ordered the parties to file position statements.

(ECF No. 111.) Plaintiffs want the Court to proceed to jury trial (ECF No. 112 at 4),

whereas Defendant wants the Court to reopen discovery and set a new expert dead-

line for potential expert testimony regarding the use of a hardhat. (ECF No. 113.)

Now before the Court is, in effect, Defendant’s motion to reopen expert discovery.

(ECF No. 118.) Plaintiffs respond that discovery should not be reopened because it

is impossible for an expert to testify that Mr. Webber’s nonuse of a hardhat caused

the branch to fall, and because there is no showing of excusable neglect for why the

discovery was not completed within the discovery deadline. (ECF No. 119.) For the

reasons below, the motion is denied.

   The decision whether to grant a motion to reopen discovery rests within the dis-

trict court’s sound discretion. Winters v. Fru-Con, Inc., 498 F.3d 734, 743 (7th Cir.

2007). Motions to reopen discovery following remand are governed by Rule 16(b) of

the Federal Rules of Civil Procedure. Schagene v. Spencer, No. 13cv333-WQH(RBB),

2018 WL 1210682, at *3 (S.D. Cal. Mar. 8, 2018). Rule 16(b) provides that “a schedule

may be modified only for good cause and with the judge’s consent.” Fed. R. Civ. P.

16(b). The Rule 16 good-cause standard focuses on the “reasonable diligence” of the

moving party. Noyes v. Kelly Servs., 488 F.3d 1163, 1174 n.6 (9th Cir. 2007).

   But a higher standard applies in cases where a motion is filed after discovery has

closed. Brosted v. Unum Life Ins. Co. of Am., 421 F.3d 459, 464 (7th Cir. 2005). Thus,



                                          2
under Federal Rule of Civil Procedure 6(b), a party seeking to reopen discovery must

show “excusable neglect” for failing to complete discovery within the time allotted.

Fed. R. Civ. P. 6(b)(1)(B). Additionally, remands are not typically intended to allow

a party to fill in gaps from the original record. Millenkamp v. Davisco Foods Int’l,

Inc., No. CV03-439-S-EJL, 2009 WL 3430180, at *3 (D. Idaho Oct. 22, 2009).

   An important factor in deciding whether discovery should be reopened is “whether

the moving party was diligent in obtaining discovery within the guidelines estab-

lished by the court.” Reyblatt v. Nuclear Regulatory Comm’n, No. 86 C 385, 1991 WL

140920, at *2 (N.D. Ill. July 22, 1991). Courts are to consider the following factors in

determining whether to amend a Rule 16 scheduling order to reopen discovery:

        (1) whether trial is imminent, (2) whether the request is opposed, (3)
        whether the non-moving party would be prejudiced, (4) whether the
        moving party was diligent in obtaining discovery within the guidelines
        established by the court, (5) the foreseeability of the need for additional
        discovery in light of the time allowed for discovery by the district court,
        and (6) the likelihood that the discovery will lead to relevant evidence.

City of Pomona v. SQM N. Am. Corp., 866 F.3d 1060, 1066 (9th Cir. 2017). Consider-

ation of these factors leads the Court to the conclusion that the motion to reopen

discovery should be denied.

   Trial is scheduled for March 3, 2020. Because reopening discovery would likely

delay the trial date, this factor weighs in favor of denying the motion. Plaintiffs op-

posed the request to reopen discovery, which also weighs in favor of denying the mo-

tion.

   Turning to prejudice, a delay in the proceedings, especially the trial date, can con-

stitute prejudice to the non-moving party. Lockheed Martin Corp. v. Network Sols.,


                                            3
Inc., 194 F.3d 980, 986 (9th Cir. 1999). The same is true for reopening discovery when

it requires additional costs and alterations in trial tactics and strategy. Kozlov v.

Associated Wholesale Grocers, Inc., 818 F.3d 380, 395 (8th Cir. 2016); see also Reed v.

Columbia St. Mary’s Hosp., 915 F.3d 473, 484 (7th Cir. 2019) (noting that allowing a

“last-minute defense that introduces . . . new factual and legal issues after discovery

has closed raises the costs of litigation”). Since this case’s inception over three and

one-half years ago, Plaintiffs have expended considerable resources of time and

money. For example, they deposed Butner’s human factors expert witness, Farheen

S. Khan, Ph.D., who gave opinions on Mr. Webber’s nonuse of a hardhat. (Khan Dep.

149–54, ECF No. 39-7.) Plaintiffs incurred expenses related to Dr. Khan’s deposition,

including $1,420 for her time and $1,050 for a court reporter. (Pls.’ Overview of Per-

tinent Legal Authority 10, ECF No. 115.) Reopening discovery would only further

delay the retrial of this case and raise the costs of litigation. Thus, this factor weighs

in favor of denying Mr. Butner’s motion.

   Further, Butner was not diligent in obtaining discovery on Mr. Webber’s nonuse

of a hardhat before the first trial. Butner knew of his need for information on the

nonuse of a hardhat before the September 11, 2017 deadline for expert witness dis-

covery. In her expert report disclosed to Plaintiffs on March 8, 2017, Dr. Khan stated

that “[t]he use of personal protective equipment could have protected Mr. Webber and

likely prevented injury on the day of the incident.” (Khan Report 1, ECF No. 30-1.)

And at her May 19, 2017 deposition, Dr. Khan specifically addressed Mr. Webber’s

nonuse of hardhat. (Khan Dep. 149, ECF No. 39-7.) When asked whether she was



                                            4
unqualified to give opinions about the kind of injuries one could suffer from a partic-

ular force, and how the use or nonuse of a hard hat could cause injuries to be different,

Dr. Khan acknowledged that she was unqualified. (Id.) She testified that it would

depend on things such as, how the branch fell, how big it was, what mass it carried,

and the direction of the fall; and she agreed that one would have to have information

about velocity and the amount of force with which the branch hit Webber’s head.

(Khan Dep. 148–52, ECF No. 39-7.)

   Defendant took the position that he was not using Dr. Khan’s opinion regarding

hardhats, but acknowledged the nonuse of a hardhat issue as a potential defense.

(Khan Dep. 153–54 (“We’re not using Miss Khan’s testimony regarding the hard hat

at trial. . . . We are not concerned with her opinions on whether a hard hat could or

could not have prevented the injuries. . . . We are not using her opinion regarding

hard hats. I’m not saying we’re not using that as a defense, but we are not using Miss

Khan’s opinions regarding the hard hat.”), ECF No. 39-7.) At the time of Khan’s May

19, 2017 deposition, Defendant still had the opportunity to obtain evidence from a

qualified expert about the nonuse of a hard hat before the September 11, 2017, close

of expert discovery. Defendant has identified no reason why he could not have re-

tained an expert on the nonuse of a hardhat prior to the deadline for expert discovery

and before the first trial. Instead, he offered no evidence at trial that the use of a

hardhat would have affected Webber’s injuries. It seems that Defendant wants to

revisit the decision not to present such evidence. He has given no good reason to

allow that change in strategy now—post-trial and on remand. Moreover, Butner



                                           5
should have and could have foreseen the need for expert discovery on Mr. Webber’s

nonuse of a hardhat long before the Seventh Circuit’s remand. Khan’s deposition

suggests such an awareness. Thus, these two factors weigh in favor of denying But-

ner’s motion to reopen discovery.

   And finally, further discovery would not likely lead to relevant evidence. Because

this case is in federal court under diversity jurisdiction, see 28 U.S.C. § 1332, the

Court applies Indiana substantive law, which governs whether evidence of Mr. Web-

ber’s nonuse of a hardhat is relevant. As the Seventh Circuit’s decision explains:

      In determining fault, Indiana law bars admission of evidence that an
      injured plaintiff was not using safety equipment unless the failure to
      use the equipment contributed to causing the injury. See Ind. Code §§
      34-51-2-7(b)(1) & 34-51-2-3; Green v. Ford Motor Co., 942 N.E.2d 791,
      795–96 (Ind. 2011). The fact that Webber was not wearing a hardhat did
      not cause the branch to fall and hit him on the head. The district court
      nevertheless admitted this evidence for the purpose of apportioning
      fault. The admission of this evidence was an error. . . .

Webber v. Butner, 923 F.3d 479, 481 (7th Cir. 2019). The Court further explained

that Indiana’s “Comparative Fault Act requires a causal connection between evidence

of fault and the injury-causing event.” Id. 484. The Seventh Circuit wrote that “[t]he

fact that Webber was not wearing a hardhat did not cause the tree branch to fall and

hit him,” finding it reversible error to admit evidence that Mr. Webber was not wear-

ing a hardhat. Id. at 485. In determining fault, Indiana law bars admission of evi-

dence that an injured plaintiff was not using safety equipment unless the failure to

use the equipment contributed to causing the injury. See Ind. Code §§ 34-51-2-7(b)(1)

& 34-51-2-3; Green, 942 N.E.2d at 795-96. In this case, “there was no causal relation-

ship between Webber’s lack of a hardhat before the injury and the injury-causing


                                          6
event or the injuries themselves,” Webber, 923 F.3d at 485, and therefore the Seventh

Circuit concluded that Indiana law provided no basis for admitting evidence of Mr.

Webber’s nonuse of a hard hat, id. Because reopening discovery would not lead to

admissible evidence, this factor weighs in favor of denying Mr. Butner’s motion. 1

    Consideration of the relevant factors leads to the conclusion that Defendant’s mo-

tion to reopen expert discovery should be denied. Besides, Butner asks this Court to

reopen discovery to obtain an expert report based on the discovery already conducted.

However, Butner fails to acknowledge that reopening expert discovery is more than

just “obtaining an expert report.” Butner has not identified an expert who can give

an opinion on whether Mr. Webber’s injuries would have been different had he used

a hardhat, and Dr. Khan cannot.

    For these reasons, Defendant’s motion to reopen expert discovery is denied. The

only discovery allowed is the discovery authorized under the Court’s Entry for August

19, 2019.




1   Even if Indiana law provided a basis for admission of the evidence of the nonuse of a
hardhat, Defendant would still need expert evidence that such use would have made a dif-
ference to the nature and/or extent of Mr. Webber’s injuries. Defendant has none at this time
and had none before the close of expert discovery. Defendant took the position at trial that
he did not intend to present expert testimony that wearing a hard hat would have made any
difference in regard to Mr. Webber’s injuries. To reiterate, Defendant has given no good
reason why he could not have obtained, before the deadline for expert witness discovery, ev-
idence that Mr. Webber’s injuries may have been different had he been wearing a hard hat.
Nor has Defendant offered any reason why he was unable to obtain such evidence before trial.
Neither good cause nor excusable neglect has been demonstrated.

                                             7
   SO ORDERED.




Date: 11/21/2019




Distribution:

Colin E. Flora
PAVLACK LAW, LLC
Colin@PavlackLawFirm.com

Eric S. Pavlack
PAVLACK LAW, LLC
eric@pavlacklawfirm.com

Benjamin G Stevenson
THRELKELD & ASSOCIATES
bstevenson@threlkeld-legal.com

W. Brent Threlkeld
THRELKELD & ASSOCIATES
brent@threlkeld-legal.com




                                 8
